Citation Nr: 1144624	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  09-11 401	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right wrist disability.

2.  Entitlement to service connection for right knee strain.

3.  Entitlement to service connection for left knee strain.

4.  Entitlement to service connection for right ankle strain.

5.  Entitlement to service connection for left ankle strain.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to July 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The RO, inter alia, denied entitlement to service connection for right wrist pain, right knee strain/pain, left knee strain/pain, right ankle strain/pain, and left ankle strain/pain.


FINDINGS OF FACT

1.  A current right wrist disability, carpel tunnel syndrome, had its onset in service.

2.  Current right knee strain had its onset in service.

3.  Current left knee strain had its onset in service.

4.  Current right ankle strain had its onset in service.

5.  Left ankle strain had its onset in service.


CONCLUSIONS OF LAW

1.  A right wrist disability, carpal tunnel syndrome, was incurred during active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).

Right knee strain was incurred during active service.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.

2.  Left knee strain was incurred during active service.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.

3.  Right ankle strain was incurred during active service.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.

4.  Left ankle strain was incurred during active service.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, further assistance or notice is not required to aid the Veteran in substantiating his claims on appeal.  

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

'Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.'  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ('a legal concept determining whether testimony may be heard and considered') and credibility ('a factual determination going to the probative value of the evidence to be made after the evidence has been admitted').

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection - right and left knee strain

The Veteran contends that he has right carpel tunnel syndrome which began during active duty.  Specifically, the Veteran has referred to a July 26, 2001 service treatment record which shows that he complained of numbness and tingling in his right hand.  

The Veteran was afforded a VA examination in September 2007.  At that point, he reported his belief that his right wrist was painful due to using it to brace himself when he fell as a result of his service-connected back condition.  The Veteran reported ongoing pain, swelling and locking in the wrist.  He also reported that the disability caused difficulty in grasping things.

In May 2008 the Veteran underwent a VA nerve conduction/electromyographic study, which was interpreted as showing carpal tunnel syndrome in both wrists, but more severe on the right.

The service treatment records and the Veteran's competent reports provide evidence of a right wrist disability in service.  The September 2007 examination provides un-refuted evidence of a continuity of symptomatology; and the May 2008 diagnostic testing establishes a current disability-carpal tunnel syndrome.  The criteria for service connection are met; hence service connection for a right wrist disability is granted.

Service connection - right and left knee strain

The Veteran has contended that he has disabilities of both of his knees as a result of active duty.  At his September 2007 examination, the Veteran indicated that his knees began hurting him in 1998.  He denied any specific knee injury; however he contended that, due to his service-connected back disability, he had fallen often, and that he believes the pain in his knees was a result of his falls.

The Veteran's service treatment records reflect that in January 2005, he complained of pain in his knees.  He was discharged pursuant to a Medical Board evaluation regarding a back injury in July 2007.

The September 2007 examination report shows that the Veteran reported pain, weakness, stiffness, instability or giving way, locking, fatigability and lack of endurance.  Contemporaneous X-rays revealed no significant osseous abnormalities in either knee.  The examiner diagnosed bilateral knee strains.  

The service treatment records show evidence of disability in both knees.  The Veteran has provided lay evidence of ongoing pain in the knees.  The Veteran is competent to provide this evidence and his reports are credible, as there is nothing in the record which contradicts his reports and they are consistent with the record.  Layno, 6 Vet. App. at 469.  The Veteran was diagnosed as having current bilateral knee strains only two months after discharge from service.  

Based on his documented bilateral knee pain in service, reports of ongoing knee pain and his diagnosis of bilateral knee strain shortly following his discharge from active duty, service connection is warranted for right and left knee strain.  Savage, 10 Vet. App. at 495-96.


Service connection - right and left ankle strain

The Veteran contends that he had right and left ankle disabilities that should be service-connected.  At his September 2007 VA examination, he indicated that he had a pre-service injury to his right foot and ankle in 1982 and experienced pain in his right ankle in 1984.  He said; however, that the pain disappeared until 1998, when it recurred after the fall due to his service-connected back injury.  The Veteran indicated that the pain had been present since 1998.

The Veteran's January 1986 enlistment examination does not reflect any right ankle disorders.  In fact, the examiner shows that the Veteran had normal lower extremities.  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to diseases or defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

To rebut the presumption of sound condition under 38 C.F.R. § 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (Jul. 16, 2003).
 
In this case, the evidence is not clear and unmistakable that a right ankle disability preexisted service.  The Veteran's report at the time of his September 2007 examination provides evidence of a prior right ankle injury, but not of a pre-existing disability at the time of service entrance.  His right ankle pain did not recur until 14 year after the pre-service injury.  Hence, the evidence is not clear and unmistakable that a right ankle disability pre-existed service or that there was no aggravation in service.  As such, the presumption of soundness is not rebutted, and the claim is decided as a claim for service connection rather than a claim for compensation based on aggravation.  Wagner.

The Veteran's service treatment records show that he had right and left ankle pain in January 2005.  As noted above, he was discharged from active duty pursuant to a Medical Board evaluation in July 2007, which did not yield any reported findings pertaining to the ankles.

The September 2007 examination report shows that the Veteran reported ongoing pain in both ankles, but greater in the right with instability.  Contemporaneous X-rays revealed no significant osseous abnormalities in either ankle.  The VA examiner diagnosed bilateral ankle strains.  

The Veteran's service treatment records show evidence of bilateral ankle disabilities in service.  The Veteran was diagnosed with bilateral ankle strains two months after discharge from service.  Based on his documented bilateral ankle pain in service, reports of ongoing ankle pain and his diagnosis of bilateral ankle strain shortly following his discharge from active duty, service connection is warranted for right and left ankle strain.  Savage, 10 Vet. App. at 495-96.














							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a right wrist disability, carpal tunnel syndrome, is granted

Service connection for right knee strain is granted.

Service connection for left knee strain is granted.

Service connection for right ankle strain is granted.

Service connection for left ankle strain is granted.





______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


